Citation Nr: 1455959	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  10-18 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to service-connected type II diabetes mellitus.

2.  Entitlement to service connection for multiple malignant melanoma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his wife




ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1966 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 and November 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In December 2011, the Veteran and his wife testified at a Board hearing held before the undersigned Veterans Law Judge in Newark, New Jersey (a Travel Board hearing).  A transcript of the Board hearing has been associated with the record.

Following the December 2011 hearing, the Board remanded the matter for additional development in April 2012.  The additional development with regard to the issue of service connection for hypertension has been completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion of the RO's compliance with the April 2012 Board Remand is included in the Duties to Notify and Assist section below.  The Board has reviewed the physical claims files, as well as the electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.

The issue of service connection for multiple malignant melanoma addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran has a currently diagnosed hypertension disorder.

2.  The Veteran's hypertension disorder is not proximately due to or aggravated by the service-connected type II diabetes mellitus.

3.  The Veteran did not sustain a cardiovascular injury or disease in service.

4.  Symptoms of hypertension were not chronic in service, were not continuous after service, and did not manifest to a compensable degree within one year of service separation.

5.  The current hypertension disorder is not related to service


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status;
 (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In an August 2010 letter, the RO notified the Veteran about the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  The August 2010 letter was sent prior to the November 2010 denial of the claim for service connection for hypertension; therefore, the Board concludes that VA satisfied its duties to notify the Veteran.

The Board also concludes that VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, VA examination and medical opinion reports, the December 2011 Board hearing transcript, and the Veteran's written statements.  

As part of the April 2012 Board remand, the AOJ was instructed to obtain authorization and consent from the Veteran to seek private treatment records from Dr. J.L.  The Veteran did not provide the requested authorization and consent, and a November 2012 letter indicates that the Veteran does not wish to submit any additional evidence before the Board adjudicates the appeal.  As such, the Board finds that there has been substantial compliance with the April 2012 remand instructions related to private treatment records.  See Stegall; D'Aries v. Peake, 
22 Vet. App. 97 (2008).

VA examined the Veteran for hypertension in August 2010.  The VA examiner reviewed the claims file, interviewed the Veteran regarding past and present symptomatology, and provided the requested medical opinion, to include whether the Veteran's hypertension is related to type II diabetes mellitus.  Following the April 2012 Board remand, the VA examiner prepared an addendum opinion to address whether the hypertension is aggravated by service-connected type II diabetes mellitus, as well as additional explanation to support the August 2010 medical opinion.  The requested opinion was provided, with supporting rationale, in May 2012.  The August 2010 VA examination and opinion and the May 2012 addendum opinion are adequate to assist in determining the nature and etiology of the claimed hypertension disorder; therefore, no further VA examination or medical opinion is needed on the issue of service connection for hypertension.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).   

Neither the Veteran nor the representative has made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Service Connection Legal Criteria and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In this case, hypertension (as cardiovascular-renal disease) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2013).  This rule does not mean that any manifestation in service will permit service connection.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as hypertension, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.
Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau, 492 F.3d at 1372).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Secondary Service Connection Analysis

The Veteran contends that a current hypertension disorder is related to service-connected type II diabetes mellitus.  Specifically, the Veteran asserts that hypertension was diagnosed after he was diagnosed with type II diabetes mellitus, and that the two disorders are related.  See December 2011 Board hearing at 5-6.

Initially, the Board finds that the Veteran has a currently diagnosed hypertension disorder.  The March 2009 VA examination report indicates an active hypertension disorder that was diagnosed three months prior.  There is no indication from the record that the disorder has subsided.  

On review of all the evidence, lay and medical, the Board finds that the hypertension disorder is not proximately due to or aggravated by the service-connected type II diabetes mellitus.  The March 2009 VA examination report does not include an opinion on the etiology of the hypertension disorder.  VA examined the hypertension again in August 2010; however, the VA examiner only opined that the hypertension "is not secondary to diabetes," without providing any supporting rationale or an opinion regarding aggravation.  

As noted above, the August 2010 VA examiner provided an addendum opinion in May 2012.  In the May 2012 opinion, the VA examiner opined that the hypertension "is not proximately due to or the result of or aggravated by the service connected diabetes mellitus," and continued with the opinion that the hypertension is "less likely than not related to military service."  The VA examiner classified the hypertension as "essential hypertension" and explained that renal functions and urinalysis were normal, and that essential hypertension is not caused by diabetes.  The VA examiner's opinion also correctly notes that there were no complaints, treatment, or symptoms related to hypertension in service.

To the extent that the Veteran's written statements and oral testimony may be construed as opinions relating the hypertension disorder to the service-connected type II diabetes mellitus, the evidence does not demonstrate that the Veteran has the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the hypertension.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Although a layperson may be competent to provide a nexus opinion in certain situations, in this case, the cause of the Veteran's hypertension involves a complex medical etiological question because it deals with the origin of a disorder that typically has no identifiable cause and may be affected by several internal processes.  See Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  For these reasons, the Veteran's statements regarding the etiology of the hypertension disorder do not have any probative weight.

Based on the evidence of record, the weight of the competent and credible evidence demonstrates that current hypertension was not proximately due to or aggravated by the service-connected type II diabetes mellitus.  Thus, service connection based on a secondary theory of entitlement is also not warranted.  38 C.F.R. § 3.310(a).  Because the preponderance of the evidence is against this theory, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Presumptive Service Connection Analysis

After a review of all the evidence, lay and medical, the Board finds that the Veteran did not sustain a cardiovascular injury or disease in service, did not experience chronic symptoms of hypertension in service, and did not experience continuous symptoms of hypertension after service separation.  The Veteran has not made any assertions that the hypertension disorder is related to an injury, disease, or event in service, and has not contended that symptoms of hypertension were chronic in service or continuous after service separation.  

The service treatment records do not include any complaints, treatment, or symptoms related to hypertension.  The Veteran denied current symptoms or a history of heart trouble or high or low blood pressure in the June 1969 report of medical history completed at service separation, and the corresponding service examination reflects a blood pressure reading of 120/60 was within normal limits (i.e., the systolic reading was less than 140 millimeters of mercury and the diastolic reading was less than 90 millimeters of mercury).  There was no diagnosis of hypertension during service to include at the time of the separation examination.  The remaining service treatment records do not show any complaints, treatment, or symptoms that can be related to a cardiovascular injury or disease.  As noted above, the Veteran does not contend that symptoms of hypertension were present during service.  Within this context, the Board finds that there was no cardiovascular injury or disease in service, and that the Veteran did not experience chronic symptoms of hypertension in service.

Similarly, the Board finds that symptoms of hypertension were not continuous after service separation.  During the March 2009 VA examination, the Veteran provided a history of hypertension that dated back only three months, or many years after service separation in June 1969.  This history is consistent with the VA treatment records dating back to 2004.  For these reasons, the weight of the evidence is against finding that symptoms of hypertension were continuous after service separation, or that hypertension manifested to a compensable degree within one year of service separation.  

As the evidence shows no chronic symptoms of hypertension in service, continuous symptoms of hypertension after service separation, or manifestation of hypertension to a compensable degree within one year of service separation, the criteria for service connection for hypertension on a presumptive basis are not met.  38 C.F.R. §§ 3.303(b), 3.307, 3.309; Walker, 708 F.3d at 1338-40.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine; however, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against this theory of the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Direct Service Connection Analysis

After a review of all the evidence, the Board finds that the weight of the lay and medical evidence is against finding that the current hypertension disorder is related to service.  The Veteran has not made any assertions that the hypertension disorder is directly related to service.  The Veteran's written statements do not contend that hypertension was incurred in or caused by service, and the oral testimony focused on the relationship to service-connected type II diabetes mellitus.

The May 2012 VA examiner opinion indicates that the hypertension disorder is "less likely than not related to military service."  In the August 2010 VA examination report, the VA examiner noted the recent onset of hypertension after service.  In the May 2012 addendum opinion, the VA examiner added that there was no evidence of hypertension in service.  The Veteran's contentions regarding etiology have not included an opinion that the hypertension is directly related to service.

In sum, the Board finds that the weight of the evidence is against finding that the Veteran sustained a cardiovascular injury or disease in service, or that the current hypertension disorder is related to service.  For these reasons, the Board finds that the weight of the evidence is against finding that the Veteran's current hypertension disorder is related to service.  38 C.F.R. § 3.303(d).  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for hypertension is denied.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the issue of service connection for multiple malignant melanoma.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the AOJ is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  More specifically, when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  See Barr, 21 Vet. App. at 312.  A Board remand confers upon an appellant the right to compliance with that order.  Stegall, 11 Vet. App. at 271.

In the April 2012 remand directives, the Board specifically requested a VA medical opinion addressing the etiology of the Veteran's multiple malignant melanoma, with discussion of sun exposure in service.  In the May 2012 VA examination report and medical opinion that followed, the VA examiner provided a nexus opinion regarding the multiple malignant melanoma; however, the supporting rationale did not address sun exposure in service, and there is no indication from the examination report that the VA examiner considered the claimed sun exposure when providing the opinion.

Accordingly, the issue of service connection for multiple malignant melanoma is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA dermatological examination by a physician to determine the nature, extent, and etiology of the current multiple malignant melanoma.  The examination should be provided by a different VA examiner than the examiner who conducted the August 2010 VA examination and provided the August 2010 and March 2012 medical opinions.  The examiner should review the claims file, interview the Veteran for a complete medical history, examine the Veteran, conduct any recommended testing, and then offer the following opinions:

(a) Is it as likely as not (i.e., probability of 50 percent or more) that the current multiple malignant melanoma is related to the claimed sun exposure in service?

(b) Is it as likely as not (i.e., probability of 50 percent or more) that the current multiple malignant melanoma had its onset in service or is otherwise related to any event or incident of service?

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of causation as it is to find against it.

A clear rationale for all opinions is necessary and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

2.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending service connection claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of this claim.  See 38 C.F.R. § 3.655 (2014).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


